— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered July 21, 1989, convicting him of attempted aggravated assault upon a police officer, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we perceive no grounds for reversal with respect to the redirect examinations of a police officer and a police detective assigned to the criminal investigation. The prosecutor’s questioning was reasonably related to matters that the defense had partially explored during cross-examination (People v Melendez, 55 NY2d 445, 451; People v Vaughn, 161 AD2d 741; People v Merlino, 145 AD2d 654). Therefore, the court properly allowed the prosecutor to reconcile the apparent inconsistencies in the witnesses’ testimony with the evidence of the relevant surrounding circumstances of the police detective’s investigation and the police officer’s identification of the defendant.
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Sullivan, Rosenblatt and O’Brien, JJ., concur.